DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Claims 1 and 5-44 are pending in this application, Claims 7-34 are acknowledged as being withdrawn, Claims 1, 5, 6 and 35-44 were examined on their merits.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36, 42 and 44 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 35 recites, “identifying Gm1 patterns, including induced apical acrosome (AA) Gm1 patterns, comparing a frequency of AA+ acrosomal plasma membrane (APM) Gm1 patterns in the in vitro capacitated, fixed and stained sperm…”.  It is unclear what Gm1 patterns are being identified and compared, whether only AA, both AA and APM or other Gm1 patterns are being identified and compared.  The claim only recites that AA are identified but also recites that both AA and APM are compared, so it is unclear where the comparative value for APM comes from.  If Applicant intends that Claim 35 should have been amended similarly to Claim 36, Applicant is advised this may result in a rejection of Claim 36 under 35 U.S.C. 112(d).  Claims 36, 42 and 44 are rejected as being dependent upon rejected Claim 35. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 6, 35-40, 43 and 44 are rejected under 35 U.S.C. § 101 because the
claimed invention is directed to a Judicial Exception without significantly more.
The claim(s) recite(s):
Claim 1; identifying a capacitated state of the human male based on a sum percentage of apical acrosome (AA) Gm1 patterns and a percentage of acrosomal plasma membrane (APM) Gm1 patterns in the in vitro capacitated fixed and stained sperm and determining a fertility status of the human male by comparing the identified capacitated state to a predetermined fertility threshold based on a sum of a percentage the AA and a percentage of APM of APM Gm1 patterns for a fertile population and proceeding with a suitable assisted reproduction treatment to achieve fertilization based on the fertility status so determined;
Claim 35; identifying GM1 patterns, including induced acrosomal (AA) Gm1 patterns, comparing a frequency of AA + APM Gm1 patterns in the in vitro
capacitated sperm to a fertility threshold which is one standard deviation below a mean
percentage of AA + APM Gm1 patterns for a fertile population,



determining a fertile status of the human male when the frequency of
AA + APM Gm1 patterns is greater than the fertility threshold, and determining an
infertile or a sub-fertile status of the human male when the frequency of AA + APM Gm1
patterns is less than the fertility threshold; and proceeding with a suitable assisted reproduction treatment to achieve fertilization based on the fertile, infertile or sub-fertile status so determined;
and Claim 36; comparing the frequency of AA + APM Gm1 patterns in the
capacitated sperm to an infertility threshold which is two standard deviations below the
mean percentage of AA + APM Gm1 patterns for a fertile population,
determining a fertile status of the human male when the frequency of
AA + APM Gm1 patterns is greater than the fertility threshold, and determining an
infertile or a sub-fertile status of the human male when the frequency of AA + APM Gm1
patterns is less than the fertility threshold.

These judicial exceptions are not integrated into a practical application because
they are drawn to an Abstract Ideas/Mathematical processes and a Law of Nature,
which do not impose a meaningful limit on the Judicial Exceptions.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Step 1) Is the claim to a Process, Machine, Manufacture or Composition or
Matter?


Yes, the claims are drawn to a process.
Step 2A, prong 1) Does the claim recite an Abstract Idea, Law of Nature, or
Natural Phenomenon?
Yes, Claims 1, 35 and 36 recite Abstract Ideas, that is, mental processes and/or
mathematical calculations as well as being drawn to a Law of Nature.  That is,
differences in fertility lead to changes in sperm anatomy and/or physiology which are
revealed by the processing conditions and Gm1 staining.

Step 2A, prong 2) Does the claim recite Additional elements that Integrate the Judicial Exception into a Practical Application?
No, the additional elements of Claims 1 and 35 of:  obtaining a sperm sample from a human male and exposing the sample to capacitating conditions in vitro, fixing and staining the sample, do not result in any improvement to the technical field, to not effect a particular treatment or prophylaxis for any disease or condition, are not applied with or by a machine, or do more than generally link the use of the JE to a particular technological environment (fertility status). The limitations appear to add insignificant extra-solution activity to the JE and/or generally link the use of the JE to a particular technological environment (fertility status).  The additional elements of Claims 1 and 35 of:  “proceeding with a suitable assisted reproduction treatment to achieve fertilization based on the fertility status so determined” and “proceeding with a suitable assisted reproduction treatment to achieve fertilization based on the fertile, infertile or sub-fertile status so determined”,  because the Judicial Exceptions are essential for the determination of the male fertility status, after which a treatment step is provided.  
The assisted reproduction step is always being provided whether or not it is required, such as after a determination of fertile status.  Therefore, the treatment does not seem to be an application of the Judicial Exception but rather is provided regardless of the Judicial Exception.  In light of this, the treatment step is not considered to integrate the Judicial Exception into a practical application.    

Step 2B) Does the claim recite additional elements that amount to significantly more than the Judicial Exception?
No, as evidenced by Travis et al. (US 8,367,313 B2), cited in the IDS and Travis et al. (US 7,160,676 B2), both cited in the IDS and in the prior action, the general steps of obtaining a sperm sample from a human male which has been exposed (result of exposing) to capacitating conditions in vitro (as claimed in instant Claims 1 and 35), fixing (as claimed in instant Claims 1, 5 and 35) and staining the sample to identify Gm1 patterns, are no more than what was well-understood, routine an conventional in the art. Further, Selvaraj et al. (2007), cited in the IDS, teaches the steps of obtaining a sperm sample from murine/bovine males which have been exposed to capacitating conditions in vitro, (as claimed in instant Claims 1 and 35), fixing with glutaraldehyde (as claimed in instant Claim 1, 5 and 35) and staining the sample to identify Gm1 patterns (Pg. 590, Column 1, Lines 2-52 and Pg. 591, Column 1, Lines 1-21 and Pg. 592, Fig. 1A).  The suitable assisted reproduction treatment step of Claims 1 and 35 to achieve fertilization based on the fertility status so determined, is very general amounting to mere instruction to “apply” the Judicial Exception in a generic way and too broad to add significantly more.  
Claim 6 does no more than provide a basis for comparison with which to mentally compare the mathematically determined values, and is thus an Abstract Idea.  Claims 37, 38 and 39 are no more than potential mental conclusions which the practitioner will make based upon the mathematical manipulations/mental steps, and therefore are Abstract Ideas.  Claim 40 merely defines where the basis for comparison with which to mentally compare the mathematically determined values is obtained, such as from predetermined data or a look up table, and is thus an Abstract Idea.  With regard to Claims 43 and 44, the active method steps of providing in vitro capacitating conditions, the limitations themselves whether considered separately or as a whole, are no more than what was well-understood, routine an conventional in the art.  The Examiner notes that Prakash et al. (1998), of record, teaches the selection of sperm with normal morphology by centrifugation of a sperm sample through a density gradient followed by suspension of a fraction of the density gradient comprising the sperm in mHTF and centrifuging the fraction to obtain a pellet comprising sperm, followed by resuspension of the pellet.  While the reference does not indicate that the resuspension medium is mHTF, those of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious the use of the same medium used to resuspend the pellet produced after the first centrifugation.  Galantino-Homer et al. (2006), of record, teaches that 2-hydroxypropyl-β-cyclodextrin (HBCD) is known to enhance sperm capacitation in other species (Pg. 638, Abstract).

Response to Arguments

Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the amended claims are consistent with the fact pattern in Vanda, wherein the claims articulated a treatment step that was associated with determination of a genotype which was found to be patent eligible (Remarks, Pg. 13, Lines 4-18).

This is not found to be persuasive for the following reasons, as discussed above, the amended claims  recite performance of an assisted reproduction step whether or not it is required, such as after a determination of fertile status.  Therefore, the treatment does not seem to be an application of the Judicial Exception but rather is provided regardless of the Judicial Exception.  In light of this, the treatment step is not considered to integrate the Judicial Exception into a practical application.  Further, in circumstances different from Vanda, the suitable assisted reproduction treatment step based on the determined fertility status is very general in nature.  The “treatment” limitation amounting to mere instruction to “apply” the Judicial Exception in a generic way and is too broad to add significantly more.  

No claims are allowed.
 
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/22/2022